DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 8, 2020.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	On lines 19-20 of claim 1, the phrase “the second bunk” has been deleted and replaced with the phrase “the upper bunk”.
	On line 14 of claim 14, the phrase “the second bunk” has been deleted and replaced with the phrase “the upper bunk”.

Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance.  The crew cabin module that is installable within a deck of a ship as claimed is not shown or suggested in the prior art because of the use of a crew cabin module that includes a lower bunk and an upper bunk that are in an L-shaped configuration, and a pop-up portion of a ceiling that is disposed over at least a portion of said upper bunk.
The prior art as disclosed by Yu (WO 2008/092383 A1 and WO 2008/092384 A1) and Del Missier (US 3,828,374) show the use of cabin modules for ships that include lower and upper bunks.  Graesbeck et al. (GB 2,088,292 A) discloses a prefabricated cabin module with four walls, a floor and a ceiling for installation in a ship.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 28, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617